The contract required notice of the particulars of the intended removal. The notice given was, not that substantially all the household goods would be removed, but that no such removal would take place. If such goods are not excessively insured, their presence in the house generally has a tendency to prevent the burning of the house by their owner. The danger of his burning his goods, the difficulty of removing them after he sets the fire, and the evidence furnished by his preparatory removal of them before the fire, afford a protection of a substantial character against fraudulent incendiarism, which insurers may well avail themselves of. The house containing the goods of the absent family is more likely to be cared for, and less *Page 83 
likely to be burned, than an empty house. The increase of the risk caused by removing the goods is material. Their removal is one of the material particulars of the subject of occupation, concerning which the plaintiff gave the defendants information contrary to the event. The case does not come within the principle of Cummins v. A. Ins. Co., 67 N.Y. 260, and the defendants are entitled to judgment.
Case discharged.
Foster and STANLEY, JJ., did not sit.